FILED
                                                                                                       JUL 2 3 2012
                                       UNITED STATES DISTRICT COURT
                                       FOR THE DISTRICT OF COLUMBIA                             Clerk, U.S. District & Bankruptcy
                                                                                               Courts for the District of Columbia

     Dale B. Adams,                                     )
                                                        )
                       Plaintiff,                       )
                                                        )
             V.                                         )       Civil Action No.       12 1201
                                                        )
     Equal Employment                                   )
     Opportunity Commission et a!.,                     )
                                                        )
                       Defendants.                      )

                                             MEMORANDUM OPINION

             Before the Court are plaintiffs complaint brought pro se and application to proceed in

     forma pauperis. The application will be granted and the complaint dismissed. Pursuant to 28

     U.S.C. §     1915~e)(2),   the Court is required to dismiss a case "at any time [it] determines that ...

     the action ... fails to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)

     (2)(B)(ii).

              Plaintiff, a resident of Harrison, Arkansas, sues the Equal Employment Opportunity

     Commission ("EEOC") and its Chairperson for the alleged wrongful processing of his grievances

     against Tysons Foods. "[N]o cause of action against the EEOC exists for challenges to its

     processing of a claim." Smith v. Casellas, 119 F.3d 33, 34 (D.C. Cir. 1997), cert. denied, 118

     S.Ct. 386 (1997). Rather, "Congress intended the private right of action ... under which an

     aggrieved employee may bring a Title VII action directly against his or her employer [] to serve

     as the remedy for any improper handling of a discrimination charge by the EEOC." Id.

     Accordingly, the complaint must be dismissed. A separate Order accompanies this

     Memorandum Opinion.




tl                                                                                                                             3